 In the Matter of MEMPHIS BUTCHERS ASSOCIATION, INC.andPACK-INGHOUSEWORKERS ORGANIZING COMMITTEE, LOCAL 131, OF MM-PHIS, TENNESSEEIn the Matter of MEMPHIS BUTCHERS ASSOCIATION, INC.andAMAL-GAMATED MEAT CUTTERS & BUTCHER WORKMEN OF N. A. LOCAL 515Cases Nos. R-2590 and R-2591.-Decided July 9,1941Jurisdiction:meat industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition until certified by Board ; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees excluding supervisory employees, sales and office forces, and extra bidemen.-Mr. Leo Goodman,of Memphis, Tenn., for the Company.Mr. G. R. Hat haw sy,of Atlanta, Ga., for P. W. O. C.Mr. Rby W. Grow,of Memphis, Tenn., for the Amalgamated.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONAND iDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 10, 1941, Packinghouse Workers, Organizing- Committee,Local 131, of Memphis, Tennessee,' affiliated with the Congress ofIndustrial Organizations, herein called the P.W. O. C., filed withthe Regional Director for the Tenth Region (Atlanta, Georgia) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Memphis Butchers Asso-ciation, Inc.,2Memphis, Tennessee, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act-, 49 Stat.'Incompletely designated in the petition as "PackinghouseWorkersOrganizing Com-mittee."2 The formal papers were amended at the hearing to state the correct name of theCompany as indicated-above.33 N. L. R. B., No. 54.218 MEMPHISBUTCHERS ASSOCIATION, INC.219449, herein called the Act.On April 12, 1941,' Amalgamated MeatCutters & Butcher Workmen of N. A. Local 515, affiliated with theAmerican Federation of Labor, herein called the Amalgamated, fileda similar petition with the Regional Director.On May 19, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation in each case and authorizedthe Regional Director to conduct it and to providefor anappropriatehearing upon due notice and, acting pursuant to Section 10 (c) ofsaid Rules and Regulations ordered that the cases be consolidated 4On May 14, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the P. W. O. C.,and the Amalgamated. Pursuant to notice, a hearing was held onMay 23, 1941, at Memphis, Tennessee, before John C. McRee, theTrial Examiner duly designated by the' Chief Trial Examiner.TheCompany was represented by counsel, and the P. W. O. C. and Amal-gamated by their respective representatives; all participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing, the TrialExaminer made rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTJ. THE BUSINESS OF THE COMPANYMemphis Butchers Association, Inc., is a Tennessee corporation,engaged in the operation of an abattoir as a custom killer. In'the 6months preceding the hearing the Company handled an average ofapproximately .700 head of livestock each week, which included cattle,hogs, calves, and lambs.Approximately 97 percent of all such live-stock was shipped to the Company from Memphis stockyards.5Theremaining 3 percent represents calves which were shipped to theCompany from States other than Tennessee. In the same8The Amalgamated'filed an amended petitionon May 2, 1941,in 'order to correct thename of theCompany from "Memphis ButchersAbattoir"to "Memphis Butchers Asso-ciation.".a Prior to this, on May 9, 1941, the Board had issued a similar order in which the Com-pany was incorrectly designated as "Memphis ButchersAbattoir."5The Company'spresident testified that he had no knowledge where.such -livestockoriginated.. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiodmore than 20 percent of the carcasses which left theCompany's abattoirwere shipped outside of the State. TheCompany buys about 400 hides per week, 99 percent of which it treatsand sells to customers outside of the State.The Company also makesfertilizer and ships about 5 percent, or .8,000 pounds, per week toStates other than Tennessee.Occasionally it purchases cattle, pro-cesses them, and sells them to customers outside of the State.TheCompany admits that it is engaged in interstate commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDPackinghouse Workers Organizing Committee, Local 131, of Mem-phis, Tennessee, is a labor organization affiliated with the Congressof Industrial Organizations. It admits to membership employees'of the Company.Amalgamated Meat Cutters & Butcher Workmen of N. A. Local515, is a labor organization, affiliated with the American FederationofLabor.Italsoadmits to 'membership employees' of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated, and we find, that both the P. W. 0. C.and the Amalgamated claim to represent a majority.of the productionand maintenance employees of the Company.Each of the unionshas asked the Company for recognition as the statutory representa-tive of such employees, but the Company has taken the positionthat it cannot recognize either. one of them until it is certified by. theBoard.A statement on the record by the Trial Examiner showsthat both unions represent a substantial number of employees in theunit hereinafter found to be appropriate.6We find that a question has arisen concerning the representa-tion of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATIONUPONCOMMERCE-We find that the question concerning representation which has-arisen,occurring in connection with the operations of the Com-The Trial Examiner stated thatthe P. W. O. C. submittedto him 26 membership andauthorization cards of employees,24 of whom appearedon the Company'sMay 22, 1941,pay roll.Allthe signatures appearedto be genuine. The Amalgamatedsubmitted- 22applications for membership and authorization cards,17 of whichbore names appearingon the May 22, 1941, pay roll. These signatures also appeared to be genuine.The Com-pany's May 22, 1941,pay roll showed that it employed 34 persons in the unit hereinafterfound to be appropriate. MEMPHIS BUTCHERS ASISIOCTATION, INC.221pany described in Section I, above, has a close,_ intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening and obstructingcommerce and the free'flow of,-commerce.V.THE APPROPRIATE UNITThe. P. W. 0. C. and the Amalgamated agree that all productionand maintenance employees of the Company, excluding supervisoryemployees, sales and office forces ,7 and extra hide men 8 constitutean appropriate unit.They disagree, however, as to whether W. L.Phillips, the foreman, of the killing department, and W, R. Moor-field, the head engineer, should be included in the unit.The Amalga-mated desires their inclusion and P. W. 0. C. their exclusion.TheCompany, takes no position as to what constitutes an appropriateunit.TV.L. Phillipsis. the foreman of the killing department in which20 men are employed.His duties are primarily supervisory, buthe engages in production work as well.He is hourly paid, as arethe other men in the killing department, but he receives a ,higherrate of pay than those whom he directs,He has power to hire andto recommend discharges.While the P. W. 0. C. seeks to excludehim ' as a supervisory employee; the Amalgamated wishes him in-cluded on the ground that he is only a ' strawboss and is eligible tomembership in the Amalgamated.. We find that Phillips is a super-visory employee outside the scope of the unit.W. R. M11oorfield.is the head engineer.The Corhpany employs twoother engineers.Moorefield and each of the other two engineersworks one of the three 8-hour shifts.At times, after his regularshift,Moorfield returns to the plant to see that everything is operat-ing smoothly.He receives .a weekly salary which is greater than thatpaid to the other engineers.While he frequently recommends pur-chases, he does not have authority to hire or discharge; nor doeshe assign work to the other engineers.The P. W. 0. C. desires hisexclusion as a supervisory employee, while the Amalgamated wishesto include _him, contending that he is engaged in work similar tothat of the other engineers who are admittedly in the unit and thathe is eligible to membership in the Amalgamated.We find thatMoorfield is within the- appropriate unit.7Included in this category by both unions is Joe Schulman, who, although classified bythe Company as a beef buyer, works mainly as a messenger and occasionally as a handyman.8 The extra hide men work 1 day each month. The same men are not hired each month,although those who are hired have usually performed similar work for the Company in thepast.. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find thatall production and maintenanceemployees of theCompany, excluding supervisoryemployees,sales and office forces,and extrahidemen, constitute a unit appropriatefor thepurposesof collectivebargaining and that such unit willinsure to employeesof the Company the full benefitof theirrightto self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.In accord-ance with the desires of the parties and our usual practice,we shalldirect that those.eligible to vote in the election.shall be the em-ployees within the appropriate unit who were employed by, theCompany during the pay-roll period immediately preceding the dateof the Direction of Election,subject to such limitations and additionsas are set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon theentire record in the case,the Board-makes the following :CONCLUSIONS OF LAW1.A questionaffecting commerce has arisen concerning the re-presentation of employees of Memphis Butchers Association, Inc.,Memphis, Tennessee,within the meaning of Section 9(c) and Section.2 (6) and(7) of the NationalLaborRelations Act.,2.Allproduction and maintenance employees of the Company,excluding supervisoryemployees,sales and office forces,and extrahide men, constitute a unitappropriatefor the purposes of collectivebargaining,within themeaning of Section 9(b) of theNationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 8, of National La-bor Relations Board Rules and Regulations-Series 2, as amended, itis hereby.DmucTED that, as part of the,investigation authorized by theBoardto ascertain representatives for the,purposes of collectivebargaining with Memphis.ButchersAssociation,Inc.,.Memphis;'rennessee,an.election by secret ballot should be conducted as earlyas possible,but not later than thirty(30) days from,the date of this' MEMPHIS BUTCHERS ASISOCIATION, INC.223Direction of Election, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII; Section 9;. of . such Rules and Regulations, among all productionand maintenance -employees who were employed by the Companyduring the pay-roll period immediately preceding the date of this,Direction of Election, including employees who did not work dur-ing such pay-roll period because they were ill or on vacation , or, in.the active military service or training of the United States, or tem-porarily laid off, but excluding supervisory' employees, sales andoffice forces, and extra hide men, and employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by PackinghouseWorkers Organizing ' Committee,Local 131, of Memphis, Tennessee, or by Amalgamated Meat Cutters& Butcher Workmen of N. A. Local' 515,.fon the purposes of collectivebargaining, or by neither.